Citation Nr: 1519068	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had honorable active service from June 1972 to June 1980.  He also had active service from December 1980 to December 1985 but received a discharge under dishonorable conditions which is a bar to VA benefits for this period of service.. 

The Veteran appeared at a hearing at the RO before a local hearing officer in June 2011 and at a videoconference at the RO before the undersigned Veterans Law Judge in February 2012 who presided over the hearing in Washington, DC.  Transcripts of the hearings are of record.  

In an August 2014 letter, the Veteran indicated that he wished to represent himself and to please proceed with the appeal.  

In September 2014, the Board remanded this matter for further development, to including obtaining additional treatment records.  The requested development has been accomplished insofar as possible and complies with the directives of the Board remand. 


FINDINGS OF FACT

1.  Symptoms of a back disorder were not chronic during the Veteran's period of honorable service.  

2.  Symptoms of a back disorder have not been continuous since the Veteran's honorable service separation. 

3.  Degenerative joint disease of the lumbar spine did not manifest during the Veteran's period of honorable service or within a year thereafter. 

4.  The Veteran's current back disorders are not related to an honorable period of active service.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In a June 2009 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the June 2009 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent post service treatment records have been requested and that all pertinent records have been obtained.  In conjunction with the Veteran's testimony at his February 2012 hearing that he was receiving treatment from his private physician, the Board remanded this matter to obtain authorization to obtain those records.  In November 2014, the RO sent the Veteran a letter requesting authorization.  To date, a response has not been received from the Veteran.  No further action is required in order to comply with the directives of the prior Board remand.  

As it relates to the necessity for an examination, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his honorable period of military service is his own conculsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against this claim, including treatment records currently on file.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and through testimony at his local and videoconference hearings.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim. 


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has degenerative joint disease which is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

The Veteran maintains that his current low back disorder had its onset and is related to his first period of honorable service.  

While the Veteran testified at his February 2012 hearing that he hurt his back while aboard the USS Navasota in 1973, a review of the Veteran's service treatment records for his honorable period of service reveals no complaints or findings of low back problems.  At the time of the Veteran's April 1980 service separation examination, normal findings were reported for the spine and lower extremities.  On his service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had recurrent back pain; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or lameness.  

At the time of the Veteran's November 1980 reenlistment examination, normal findings were again reported for the spine and lower extremities.  On his November 1980 reenlistment report of medical history, the Veteran again checked the "no" boxes when asked if he had or had ever had recurrent back pain; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or lameness.  

Service treatment records for the Veteran's second period of dishonorable service reveal that he was seen in July 1983 with complaints of low back pain with a reported one year history.  The Veteran was noted to work in the ship's store and to stand all day.  A diagnosis of strain was rendered at that time.  However, at the time of the Veteran's July 1985 service separation examination, normal findings for the spine and lower extremities were again reported.  

The record also does not reveal any complaints or findings of back problems in the years immediately following service.  

Treatment records associated with the claims folder reveal that VA x-rays taken in December 2003 revealed degenerative changes in the lumbar spine and marked disc narrowing at L5-S1.  

In a May 2009 statement in support of claim, the Veteran indicated that he had severe back pain related to a back injury he incurred while unloading supplies.  He stated that he was ordered to take five days of bedrest by the Navy Corpsman on the USS Anchorage in 1980.  The Veteran indicated that he was now unable to lift lightweight boxes and his range of motion was extremely limited.  

Private X-rays taken in July 2009 revealed stable to moderate multilevel degenerative disc disease. 

In a July 2009 VA treatment record, the Veteran reported having low back pain which he stated occurred when he was in the service.  He indicated that he was unloading some heavy boxes and felt pain in his back which caused him to be in bed for five days.  The Veteran stated that this happened in 1983.  It was indicated that the Veteran reported that he had never had back pain before until that time.  The Veteran indicated that since then the back pain had bothered him from time to time.  

In a July 2009 VA physical therapy note, it was again indicated that the onset of the Veteran's low back pain was in 1983.  

At his June 2011 RO hearing, the Veteran testified that his troubles with his back began in April 1983.  He indicated that from December 1980 to April 1983 he had no trouble with his back whatsoever.  The Veteran testified that his first period of service was great.  

At his February 2012 hearing, the Veteran testified that he hurt his back when he came onboard ship and was ordered to bring supplies onboard that weighed up to 80 pounds.  He noted that he told his superiors that he had pain in his back and that they said to go home and relax.  The Veteran initially testified that he injured his back in April 1983.  The Veteran then testified as to having sustained a minor back injury during his first period of service, which was not as bad as the injury he sustained in April 1983.  He indicated that he was given pain killers for the first injury by a Navy Corpsman.  The Veteran reported that his initial injury occurred on the USS Navasota around 1973 and that he was placed on bedrest for two days.  The Veteran indicated that he initially hurt his back in 1973 and then reinjured it in 1983.  He stated that he had had minor problems with his back from 1973 to 1983, prior to reinjuring it in 1983.  

It is important to note that the only period of service which will be considered for determining whether the Veteran is entitled to compensation is the period of honorable service from June 1972 to June 1980.  On the question of whether the symptoms were chronic in service, the Veteran's service treatment records for this period of service make no reference to any complaints or treatment for back problems.  Moreover, at the time of the April 1980 service separation examination, normal findings were reported for the spine and lower extremities and the Veteran checked the "no" boxes on his separation report of medical history when asked if he had or had ever had had recurrent back pain; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or lameness.  The same findings and statements were reported and made on the November 1980 reenlistment examination report and on the November 1980 reenlistment report of medical history.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous back symptoms since service separation.  In addition to the medical findings noted on the above service examinations and the Veteran's statements in the reports of medical history, the Board notes that treatment records for the Veteran's second period of service reveal that he was noted to have a history of back pain of only one year's duration in a July 1983 treatment record, and that normal findings for the spine and lower extremities were again reported on the Veteran's July 1985 service separation examination.  

Furthermore, the earliest post-service treatment records of back problems subsequent to either the first or second period of service are dated decades following service.  VA treatment and examination records have diagnosed the Veteran as having degenerative joint and degenerative disc disease of lumbar spine.  As such, current disabilities of the back are acknowledged by VA as having been established in the record by competent evidence.  The weight of the lay and medical evidence does not demonstrate that degenerative joint disease of the lumbar spine was manifest to a compensable degree within one year after discharge from active service and service connection on this presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran has asserted, at his most recent hearing testimony, that he has experienced post-service pain of the back following an in-service injury in 1973.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's statements on his reports of medical history in April and November 1980; in VA treatment records associated with the claims file wherein he relates his back problems to a 1983 inservice injury; and at his first hearing, wherein he specifically indicated that his back problems started in 1983 and that he had no problems with his back prior to April 1983.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertions of continuous symptoms since an in-service injury in 1973.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Furthermore, on his initial application for compensation, received in October 1997, the Veteran did not report having back problems or problems that could be causing back disorders.  This suggests to the Board that there was no pertinent back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a back disorder at the time of the 1997 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from back problems since service, or the lack of back symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed back disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of back symptoms since service are not credible. 

The Veteran himself has related his back problems to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of degenerative joint/disc disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  Lay statements on the question of relating the current back disorders to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or an opinion relating his current back disorders to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a low back disorder is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


